Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                the district court conducted an evidentiary hearing, heard testimony from
                Silva, several witnesses on his behalf, and his former defense counsel,
                Tammy M. Riggs, and determined that Riggs provided "effective
                assistance" at sentencing and that Silva "failed to prove prejudice, that is,
                that the Court would have sentenced Petitioner differently had Ms. Riggs
                done those things Petitioner alleges she should have." See Hill v.
                Lockhart, 474 U.S. 52, 58-59 (1985); see also Strickland v. Washington,
                466 U.S. 668, 687-88, 694 (1984); Kirksey v. State, 112 Nev. 980, 987, 923
                P.2d 1102, 1107 (1996). Although the district court's order denying the
                petition did not specifically address counsel's failure to object to
                statements made by the prosecutor at the sentencing hearing, Silva failed
                to demonstrate prejudice because this court determined in resolving his
                direct appeal that he was not entitled to relief based on prosecutorial
                misconduct. See Silva v. State, Docket No. 53680 (Order of Affirmance,
                August 25, 2009). We conclude that the district court did not err by
                rejecting Silva's ineffective-assistance claims.
                            Second, Silva contends that his right to due process and a fair
                hearing were violated by the district court's overruling of his objection to
                Riggs' testimony regarding his counseling records and her tactical decision
                not to offer them for consideration at the sentencing hearing. According to
                Riggs, the records indicated, among other things, that Silva had an anger
                problem. Silva's post-conviction counsel objected to Riggs' testimony on
                hearsay grounds and informed the district court that she had "never seen
                these records" or "heard of an anger issue." In overruling the objection,
                the district court noted that counsel would be allowed to cross-examine
                Riggs about the counseling records, which she did. On appeal, Silva

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A


                                                                            ''.4PZENNEWIAiMi5:141:4h, EIVAMAI rcv
                            claims that evidence pertaining to his counseling records was suspect and
                            should be redacted from the record. We disagree. The discretion to admit
                            testimony at an evidentiary hearing on a post-conviction habeas petition
                            lies with the district court. See generally Brown v. State, 110 Nev. 846,
                            852, 877 P.2d 1071, 1075 (1994). Here, the subject of the counseling
                            records arose during the State's questioning of Riggs about her tactical
                            decisions in preparing for Silva's sentencing hearing. Silva fails to provide
                            any persuasive argument or legal authority in support of his claim for
                            relief, and we conclude that the district court did not abuse its discretion
                            by allowing Riggs' testimony. Accordingly, we
                                           ORDER the judgment of the district court AFFIRMED. 2

                                                                               '   J.
                                                      Hardesty


                            P  C0.4.31.
                            Parraguirre


                            cc: Hon. Patrick Flanagan, District Judge
                                 Karla K. Butko
                                 Attorney General/Carson City
                                 Washoe County District Attorney
                                 Washoe District Court Clerk



                                    2 We
                                       note that although Silva's counsel certified that the fast track
                            statement complies with the requirements of NRAP 32(a)(5) because it
                            was prepared using 14-point Times New Roman font, the font in the brief
                            appears smaller than represented. We remind Silva's counsel that
                            misrepresentations in the certificate of compliance can be a basis for the
                            imposition of sanctions. See NRAP 3C(h)(3), (n); NRAP 28.2; NRAP 32(e).

SUPREME COURT
        OF
     NEVADA
                                                                  3
(0) 1947A

      Zji7SfALS7.4EFF:"TA       ,
                                                                                             4              WA: